DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation 20 to 99.5%, and the claim also recites 50 to 99.5%, 80 to 99.5% and 90 to 99.5% which is the narrower statement of 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the lens is manufactured.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-20 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2012/0188503).
Regarding claims 15-20 and 27:  Tamura et al. (US ‘503) discloses polymerizable compositions for lenses [abstract], wherein Example 3 [Ex. 3; 0062-0072; Table 1, Ex. 3] contains 0.03 parts of a tetraazaporphyrin (coloring agent), 0.4 parts Seesorb 100 (UV absorber; 2,4-dihydroxybenzophenone; CAS No. 131-56-6 ), 3.5 parts t-hexyl peroxyisopropyl monocarbonate (initiator), 100 parts CR-39 (diethylene glycol bisallyl carbonate) and 1 part 
Note t-hexyl peroxyisopropyl monocarbonate:

    PNG
    media_image1.png
    100
    387
    media_image1.png
    Greyscale
[Ex. 3; 0062-0072; Table 1, Ex. 3].

Claim(s) 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2012/0188503).
Regarding claim 28:  Tamura et al. (US ‘503) discloses lenses prepared from polymerizable compositions [abstract], wherein Example 3 [Ex. 3; 0062-0072; Table 1, Ex. 3] contains 0.03 parts of a tetraazaporphyrin (coloring agent), 0.4 parts Seesorb 100 (UV absorber; 2,4-dihydroxybenzophenone; CAS No. 131-56-6 ), 3.5 parts t-hexyl peroxyisopropyl monocarbonate (initiator), 100 parts CR-39 (diethylene glycol bisallyl carbonate) and 1 part acetone {corresponding to 95.3 wt% CR-39) [Ex. 3; 0062-0072; Table 1, Ex. 3].  The resulting lens material was injected into a mold and cured to afford a lens [Ex. 3; 0067].
Note t-hexyl peroxyisopropyl monocarbonate:

    PNG
    media_image1.png
    100
    387
    media_image1.png
    Greyscale
[Ex. 3; 0062-0072; Table 1, Ex. 3].

Regarding claims 29-31:  Tamura et al. (US ‘503) discloses the basic claimed lens [as set forth above with respect to claim 28].
The claimed effects and physical properties, i.e. the lens has a yellow index of less than 5 [instant claim 29]; the lens has a haze value of less than 0.5% [instant claim 30]; the lens has a light-cut value of 410 nm [instant claim 31], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) as applied to claim 20 above, and further in view of Kojima et al. (US 2016/0017218).
Regarding claims 21-22:  Tamura et al. (US ‘503) discloses the basic claimed lens [as set forth above with respect to claim 20]; wherein Tamura et al. (US ‘503) discloses 2,4-dihydroxybenzophenone as the UV absorber [0063].
Tamura et al. (US ‘503) does not disclose 2,2’-dihydroxy-4,4’-dimethoxybenzophenone [instant claim 21] or 2,2’,4,4’-tetrahydroxybenzophenone [instant claim 22].  However, Kojima et al. (US ‘218) discloses lenses containing UV absorbers [abstract], wherein Kojima et al. (US ‘218) discloses 2,4-dihydroxybenzophenone, 2,2’,4,4’-tetrahydroxybenzophenone and 2,2’-dihydroxy-4,4’-dimethoxybenzophenone as UV absorbers [0055].  Tamura et al. (US ‘503) and Kojima et al. (US ‘218) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 2,2’-dihydroxy-4,4’-dimethoxybenzophenone and/or 2,2’,4,4’-tetrahydroxybenzophenone as UV absorber, as taught by Kojima et al. (US ‘218) in the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Kojima et al. (US ‘218) suggests 2,4-dihydroxybenzophenone, 2,2’-dihydroxy-4,4’-dimethoxybenzophenone and 2,2’,4,4’-tetrahydroxybenzophenone as equivalent UV absorbers [0055] [see also MPEP 2144.06].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) as applied to claim 15 above, and further in view of Mentak (US 2012/0196951).
Regarding claim 23:  Tamura et al. (US ‘503) discloses the basic claimed lens [as set forth above with respect to claim 15]; wherein Tamura et al. (US ‘503) discloses 1,1-di(t-butylperoxy)cyclohexane as initiator [0043-0044].
Tamura et al. (US ‘503) does not disclose tert-butyl peroxy 2-ethylhexyl carbonate.  However, Mentak (US ‘951) discloses initiators for the production of lenses [abstract; 0033], wherein Mentak (US ‘951) discloses 1,1-di(t-butylperoxy)cyclohexane and OO-t-amyl O-(2-ethylhexyl)monoperoxycarbonate as initiators [0027].  Tamura et al. (US ‘503) and Mentak (US ‘951) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined OO-t-amyl O-(2-ethylhexyl)monoperoxycarbonate as initiator, as taught by Mentak (US ‘951) in the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Mentak (US ‘951) suggests 1,1-di(t-butylperoxy)cyclohexane and OO-t-amyl O-(2-ethylhexyl)monoperoxycarbonate as equivalent initiators [0027] [see also MPEP 2144.06].

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) as applied to claim 15 above, and further in view of Sanchez et al. (US 5,760,149).
Regarding claims 24-25:  Tamura et al. (US ‘503) discloses the basic claimed lens [as set forth above with respect to claim 15].
Tamura et al. (US ‘503) does not disclose a catalyst comprising multivalent polyether.  However, Sanchez et al. (US ‘149) discloses poly(monoperoxycarbonates) as initiators of ethylenically unsaturated monomers [abstract; 12:50-13:60], with a specific initiator P [13:45-et al. (US ‘503) and Sanchez et al. (US ‘149) are analogous art because they are concerned with a similar technical difficulty, namely polymerization with peroxycarbonate initiators.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined poly(monoperoxycarbonates) {ex. structure P}, as taught by Sanchez et al. (US ‘149) the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Sanchez et al. (US ‘149) suggests that such poly(monoperoxycarbonates) are effective initiators in free radical polymerizations of ethylenically unsaturated monomers {ex. diethylene glycol bisallyl carbonate [14:66]} with respect to efficiency (reduced initiator requirements) [13:61-14:67].
Note structure P:

    PNG
    media_image2.png
    244
    578
    media_image2.png
    Greyscale
[13:45-56].

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) as applied to claim 15 above, and further in view of Sanchez et al. (US 5,644,004).
Regarding claims 24 and 26:  Tamura et al. (US ‘503) discloses the basic claimed lens [as set forth above with respect to claim 15]; wherein Tamura et al. (US ‘503) disclose peroxyester polymerization initiators [0043-0044].
Tamura et al. (US ‘503) does not disclose a peroxyester comprising a multivalent polyether.  However, Sanchez et al. (US ‘004) discloses peroxyesters as initiators of ethylenically unsaturated monomers, such as diethylene glycol bisallyl carbonate [abstract; 13:40-14:14], wherein R is an alkyl containing one or more oxygen atoms [5:53-65], as well as a polyether [15:48-16:16].  Tamura et al. (US ‘503) and Sanchez et al. (US ‘004) are analogous art because they are concerned with a similar technical difficulty, namely polymerization with peroxyester initiators.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined peroxyesters, wherein R is an alkyl containing one or more oxygen atoms [5:53-65] {ex. polyether}, as taught by Sanchez et al. (US ‘004) the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Sanchez et al. (US ‘004) suggests that such peroxyesters are safe [1:10-22] and do not bloom, extrude or volatilize [19:4-24].

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) as applied to claim 28 above, and further in view of Sanchez et al. (US 5,760,149).
Regarding claims 32-33:  Tamura et al. (US ‘503) discloses the basic claimed lens [as set forth above with respect to claim 28].
Tamura et al. (US ‘503) does not disclose a catalyst comprising multivalent polyether.  However, Sanchez et al. (US ‘149) discloses poly(monoperoxycarbonates) as initiators of et al. (US ‘503) and Sanchez et al. (US ‘149) are analogous art because they are concerned with a similar technical difficulty, namely polymerization with peroxycarbonate initiators.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined poly(monoperoxycarbonates) {ex. structure P}, as taught by Sanchez et al. (US ‘149) the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Sanchez et al. (US ‘149) suggests that such poly(monoperoxycarbonates) are effective initiators in free radical polymerizations of ethylenically unsaturated monomers {ex. diethylene glycol bisallyl carbonate [14:66]} with respect to efficiency (reduced initiator requirements) [13:61-14:67].
Note structure P:

    PNG
    media_image2.png
    244
    578
    media_image2.png
    Greyscale
[13:45-56].

Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0188503) as applied to claim 28 above, and further in view of Sanchez et al. (US 5,644,004).
Regarding claims 32 and 34:  Tamura et al. (US ‘503) discloses the basic claimed lens [as set forth above with respect to claim 28]; wherein Tamura et al. (US ‘503) disclose peroxyester polymerization initiators [0043-0044].
Tamura et al. (US ‘503) does not disclose a peroxyester comprising a multivalent polyether.  However, Sanchez et al. (US ‘004) discloses peroxyesters as initiators of ethylenically unsaturated monomers, such as diethylene glycol bisallyl carbonate [abstract; 13:40-14:14], wherein R is an alkyl containing one or more oxygen atoms [5:53-65], as well as a polyether [15:48-16:16].  Tamura et al. (US ‘503) and Sanchez et al. (US ‘004) are analogous art because they are concerned with a similar technical difficulty, namely polymerization with peroxyester initiators.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined peroxyesters, wherein R is an alkyl containing one or more oxygen atoms [5:53-65] {ex. polyether}, as taught by Sanchez et al. (US ‘004) the invention of Tamura et al. (US ‘503), and would have been motivated to do so since Sanchez et al. (US ‘004) suggests that such peroxyesters are safe [1:10-22] and do not bloom, extrude or volatilize [19:4-24].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767